DETAILED ACTION
Response to Election/Restriction
This communication is responsive to the provisional election made without traverse on 05/30/2021 to prosecute the invention of Group I, including claims 1, 4-11 and 16-19. Other Group, including claims 12-15 is withdrawn from further consideration, as being drawn to a non-elected invention. A complete reply to a future final office action must include cancellation of non-elected claims or other appropriate action (37 CFR 1.144). See MPEP § 821.01.
Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 4-8, 11 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Karamuk et al. (U. S. Pat. App. Pub. – 2015/0281861).
	Regarding claim 1, Karamuk et al. disclose a hearing device (230), comprising: a hearing device core (240) defining an exterior surface with a medial end and a medial corner ([0040]), and including a battery, a microphone and a receiver ([0031]); at least one seal, defining a seal compliance, carried on the hearing device core (110, Fig. 5, [0040]); and a medial bumper, defining an exterior surface (of the core 240) and a medial bumper compliance that is greater than the seal compliance, carried on the hearing device core (100, Fig. 5, [0040-0041] and [0062], the medial bumper reads on the medial retaining seal 100, which is arranged on the medial end of the hearing aid and surrounding the core 240. The compliance of the medial seal 100 is higher, i.e. greater, than that of the lateral seal), and including a base portion (100 and 240, Fig. 5. The seal 100 has a 
	Regarding claim 4, Karamuk et al. further disclose the hearing device, wherein the medial corner comprises a curved medial corner (240, Fig. 5).
	Regarding claim 5, Karamuk et al. further disclose the hearing device, wherein the hearing device core defines a superior end, an inferior end, an anterior side, and a posterior side; and the medial corner connects the medial end to the superior end, the inferior end, the anterior side and the posterior side (240, Fig. 5, the hearing device core 240 is a 3-dimensional object that defines a superior end, an inferior end, an anterior side, and a posterior side. The medial corners shown in Fig.5, therefore, connect the medial end to the superior end, the inferior end, the anterior side and the posterior side).
	Regarding claim 6, Karamuk et al. further disclose the hearing device, wherein the at least one seal includes a shell wall defining a first end secured to the hearing device core and a second end located in spaced relation to the hearing device core (110, Fig. 5, the lateral seal 110, i.e. the seal, has a shell wall defining a first end to the right that is secured to the core 240, and a second end to the left that is located in spaced relation to the core 240).

	Regarding claim 8, Karamuk et al. further disclose the hearing device, wherein the hearing device core includes a sound port aperture; and the medial bumper includes an opening that exposes the sound port aperture (240, Fig. 5, and [0031]) as claimed inherently.
	Regarding claim 11, Karamuk et al. further disclose the hearing device, wherein the outwardly bowed portion includes a plurality of individual projections that are separated by gaps (100, Fig.3 and 5. Dashed lines show that the outwardly bowed portion includes various projections that are separated by gaps).
	Regarding claim 16, Karamuk et al. further disclose the hearing device, wherein the medial bumper is formed from elastomeric foam ([0051]).
Regarding claim 17, Karamuk et al. further disclose the hearing device, wherein the medial bumper is formed from a different material than the at least one seal ([0051, 0062]. The material of the medial bumper 100 is made different to the material of the lateral seal 110, thus having different physical properties, by changing the size, concentration and distribution of sacrificial particles embedded into the silicone rubber matrix).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103 (a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a). 
Claims 9 and 18-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Karamuk et al. (U. S. Pat. App. Pub. – 2015/0281861).
Regarding claim 9, Karamuk et al. may not specially teach a cerumen guard as claimed. Since providing suitable cerumen guard for a hearing device is very well known in the art (Official Notice), it therefore would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to be motivated to provide suitable cerumen guard for the hearing device taught by Karamuk et al., in order to effectively operate the hearing aid.
Regarding claim 18-19, Karamuk et al. may not specially teach the seal compliance in details as claimed. Since Karamuk et al. do suggest to control the seal compliance to obtain desirable acoustic attenuation ([0060-0070]) and providing suitable compliance for a seal of a hearing device is very well known in the art (Official Notice), it therefore would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to be motivated to provide suitable .
Claim 10 is rejected under 35 U.S.C. 103(a) as being unpatentable over Karamuk et al. (U. S. Pat. App. Pub. – 2015/0281861) in view of Leedom et al. (U. S. Pat. – 7,113,611).
Regarding claim 10, Karamuk et al. may not specially teach a flap as claimed. Leedom et al. disclose a similar structured hearing device comprising a flap (362) associated with an opening of a sound port (Figs. 47A and 47B) and that is movable between a first position where the flap covers the sound port aperture and a second position where the flap does not cover the sound port aperture (col. 21, lines 3-9). Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to be motivated to provide the flap of Leedom et al. for the hearing device taught by Karamuk et al., in order to desirably equalize pressure in the sound port.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Suhan Ni whose telephone number is (571)-272-7505, and the number for fax machine is (571)-273-7505. The examiner can normally be reached on Monday to Friday from 10:00 am to 6:30 pm. If it is necessary, the examiner’s supervisor, Duc Nguyen, can be reached at (571)-272-7503.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov/. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the group receptionist whose telephone number is (571)-272-2600, or please see http://www.uspto.gov/web/info/2600.


/SUHAN NI/Primary Examiner, Art Unit 2651